This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 NEW MEXICO CORRECTIONS
 3 DEPARTMENT,

 4          Petitioner-Appellee,

 5 v.                                                                    No. 32,692

 6 TOBIN JONES,

 7          Respondent-Appellant.

 8 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
 9 James L. Sanchez, District Judge

10 Gary K. King, Attorney General
11 Santa Fe, NM

12 for Appellee

13 Greg Gaudette
14 Los Lunas, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
 1   {1}   Respondent Tobin Jones appeals from the district court’s order appointing a

 2 mental health treatment guardian, pursuant to NMSA 1978, Section 43-1-15 (2009).

 3 In our notice of proposed summary disposition, we proposed to affirm. Respondent

 4 has filed a memorandum in opposition, which this Court has duly considered. Because

 5 we do not find Respondent’s arguments persuasive, we affirm.

 6 Sufficiency of the Evidence

 7   {2}   Respondent contends that there was insufficient evidence to support the

 8 appointment of a mental health treatment guardian. [DS 2, 5] In our notice of

 9 proposed summary disposition, we proposed to hold that, viewing the evidence in the

10 light most favorable to the district court’s order, there was clear and convincing

11 evidence that Respondent was not capable of making his own treatment decisions. In

12 Respondent’s memorandum in opposition, he points out that there was conflicting

13 evidence presented regarding his mental and physical health. [MIO 2] However, when

14 there is substantial evidence to support a district court’s decision, the fact that there

15 may have been factual inconsistencies or credibility questions is not a basis for

16 reversal. See State v. Sutphin, 1988-NMSC-031, ¶ 21, 107 N.M. 126, 753 P.2d 1314

17 (providing that a reviewing court “does not weigh the evidence and may not substitute

18 its judgment for that of the fact finder so long as there is sufficient evidence to support

19 the verdict”). Accordingly, Respondent has failed to demonstrate that there was



                                                2
 1 insufficient evidence to support the district court’s appointment of a mental health

 2 treatment guardian.

 3 Motion for Continuance

 4   {3}   Respondent contends that the district court erred when it denied his request for

 5 a continuance prior to the December 12, 2012, hearing. [DS 4, 5; MIO 2] Respondent

 6 claims that a continuance was warranted because he wanted to retain his own counsel

 7 and he wanted additional time to prepare for the hearing. [DS 4; MIO 2]

 8   {4}   In our notice of proposed summary disposition, we proposed to hold that the

 9 district court did not err by denying Respondent’s motion for continuance because the

10 hearing was held within the time required by Section 43-1-15(C). In our notice, we

11 also noted that Respondent failed to cite to any authority in support of his assertion

12 that the district court erred in denying his request for continuance, and Respondent

13 failed to demonstrate that he suffered any prejudice as a result of the denial of his

14 motion for continuance.

15   {5}   In his memorandum in opposition, Respondent acknowledges that the district

16 court held the hearing within the statutory time requirement. [MIO 2] Additionally,

17 Respondent acknowledges that it is unknown whether the outcome would have been

18 different if the district court had granted his motion for continuance. [MIO 2] Because

19 Respondent’s memorandum in opposition fails to point out any errors in fact or law,



                                               3
 1 we conclude that the district court did not err when it denied Respondent’s request for

 2 continuance. [MIO 1-3] See Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M.
3 754, 955 P.2d 683 (“Our courts have repeatedly held that, in summary calendar cases,

 4 the burden is on the party opposing the proposed disposition to clearly point out errors

 5 in fact or law.”).

 6   {6}   For the reasons stated in this Opinion and in our notice of proposed summary

 7 disposition, affirm.

 8   {7}   IT IS SO ORDERED.



 9
10                                         MICHAEL D. BUSTAMANTE, Judge

11 WE CONCUR:



12
13 JAMES J. WECHSLER, Judge



14
15 LINDA M. VANZI, Judge




                                              4